—Order, Supreme Court, Bronx County (Jack Turret, J.H.O.), entered on or about June 16, 1997, which, after a nonjury trial, granted plaintiff a divorce on the ground of abandonment, unanimously affirmed, with costs.
The finding of abandonment, which rests largely on considerations relating to witness credibility, is supported by a fair interpretation of the evidence (see, Thoreson v Penthouse Intl., 80 NY2d 490, 495), including plaintiffs testimony that defendant left the marital residence in 1982 without her consent and never returned. Concur — Milonas, J. P., Rosenberger, Wallach, Tom and Mazzarelli, JJ.